DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 4/8/2021. Claims 1-20 are pending and have been considered below.
Note: the present application is CIP of 17/063,580, which is CON of 15/901,700. The claimed subject matter e.g. ‘Cannabis product’ in present application is not disclosed in the earlier applications, thus the priority of this claimed subject matter is the filing data of present application.

Claim Objections
Claims 2 is objected to because of the following informalities:  in lines 8-9 of claim 2, “a security input” should be changed to “the security input” as claim 1 recites this phrase. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11,13-14, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the security data" in line 8.  There is insufficient antecedent basis for this limitation in the claim. [claims 3-11,13-14 are rejected for their dependencies]
Claim 18 recites the limitation "the wireless signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,796,790 in view of US 2018/0086518 [to Charm]. Although the conflicting claims are not identical, they are not patentable distinct from each other because present claim 1 is an obvious over what is  in view of US 2018/0086518. Further the present claims 2,3,4, 6,7,8,9,10,11,12,13,14,15 are rejected over US patent 10,796,790 claims 1,13,14,16,2,3,4,5,6,8,10,12,28 respectively.

Present claim 
U.S. Patent No. 10,796,790 claim
1. A storage container for a product comprising: 
a) a bottle; 
b) a container cap; and 
c) a locking system with a security input, wherein the security input comprises at least one of a keyhole, a button, a fingerprint scanner, a biometric scanner, a retinal scanner, a camera, a microphone, a GPS sensor, a Wi-Fi sensor, a Bluetooth sensor, an RFID sensor or a NFC sensor.
1. A smart medicament container cap comprising: 
(a) a housing comprising a bottle engagement coupling configured to engage with a medicine bottle, a medicine bottle sleeve, or both; 
(b) a security input connected to the housing and configured to receive a security data; 
(c) an actuator connected to the housing; 
(d) a compression plate connected to the actuator and engaged with the housing by a slideable coupling; and 
(e) a digital processing device connected to the housing, wherein the digital processing device is configured to receive the security data from a security 
wherein the bottle engagement coupling, the actuator, and the compression plate are configured to temporarily prevent access to contents within the medicine bottle, the medicine bottle sleeve, or both.
Patent No. 10,796,790 do not disclose container for a Cannabis product.
Charm [US 2018/0086518] discloses a system and method for container with child resistant lid where the container is for a Cannabis product (abstract; para 5,36-38; figs; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Charm to provide the medicament storage system with cannabis products . 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gainey (US 6,382,416) in view of Charm (US 2018/0086518).
Regarding claim 1:
Gainey discloses a storage container for a product (see abstract, figures) comprising: 
a) a bottle (14 in fig 1b,1c); 
b) a container cap (12 in figs 11-c); and 
c) a locking system with a security input (column 5, lines 25-30), wherein the security input comprises at least one of a keyhole, a button, a fingerprint scanner, a biometric scanner, a retinal scanner, a camera, a microphone, a GPS sensor, a Wi-Fi sensor, a Bluetooth sensor, an RFID sensor or a NFC sensor (16 in fig 1, and 28 in fig 2,4 [show a fingerprint reader]).
Gainey discloses all of the subject matter as described above, except for specifically teaching that container for a Cannabis product.
However, Charm in the same field of endeavor discloses a system and method for container with child resistant lid where the container is for a Cannabis product (abstract; para 5,36-38; figs; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Charm in Gainey in order to provide the medicine storage system with cannabis products in child 
Regarding claim 12:
Gainey discloses all of the subject matter as described above and wherein the bottle is one of a push-to-lock medicine bottle, a pill bottle, a liquid medicine bottle, a child-resistant medicine bottle, or any combination thereof (column 2, lines 54-55 and lines 65-66; column 9, lines 1-5; and throughout).

Allowable Subject Matter
Claims 16,17,19,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or overcome the double patenting rejection(s) as set forth above in this office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LeBrun et al. (US 2016/0048657) discloses a system and method for monitoring pill container activity.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631